Exhibit 10.3


ABBVIE INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
On this «Grant_Day» day of «Grant_Month», 2018 (the “Grant Date”), AbbVie Inc.
(the “Company”) hereby grants to «First Name» «MI» «Last Name» (the “Director”)
a Restricted Stock Unit Award (the “Award”) of «NoShares12345» restricted stock
units (the “Units”) representing the right to receive an equal number of Shares
on a specified Delivery Date.
The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement. In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the provisions of the Program shall control.
The terms and conditions of the Award are as follows:
1.
Definitions. To the extent not defined herein, capitalized terms shall have the
same meaning as in the Program.

(a)
Agreement: This Restricted Stock Unit Agreement.

(b)
Data: Certain personal information about the Director held by the Company and
the Subsidiary for which the Director provides services (if applicable),
including (but not limited to) the Director’s name, home address and telephone
number, email address, date of birth, social security, passport or other
identification number, salary, nationality, job title, any Shares held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in the Director’s favor,
for the purpose of managing and administering the Program.

(c)
Director’s Representative: The Director’s legal guardian or other legal
representative.

(d)
Program: The AbbVie 2013 Incentive Stock Program.

(e)
Termination: A termination from service for any reason (including death or
retirement) with the Board of Directors of the Company and all Subsidiaries.

2.
Delivery Date and Shareholder Rights. The delivery dates for Shares underlying
the Units is the date on which the Shares are payable to the Director after the
Restrictions on such Units lapse pursuant to Section 4 below (each a “Delivery
Date”). Prior to the Delivery Date:



Non-Employee Director RSU Agreement (US) (2018)

--------------------------------------------------------------------------------




(a)
the Director shall not be treated as a shareholder as to those Shares underlying
the Units, and shall have only a contractual right to receive Shares, unsecured
by any assets of the Company or its Subsidiaries;

(b)
the Director shall not be permitted to vote the Shares underlying the Units; and

(c)
the Director’s right to receive such Shares will be subject to the adjustment
provisions relating to mergers, reorganizations, and similar events set forth in
the Program.

Subject to the requirements of local law, the Director shall receive cash
payments equal to the dividends and distributions paid on Shares underlying the
Units (the “Dividend Equivalents”) (other than dividends or distributions of
securities of the Company which may be issued with respect to its Shares by
virtue of any stock split, combination, stock dividend or recapitalization) to
the same extent and on the same date as if each Unit were a Share; provided,
however, that no Dividend Equivalents shall be payable to or for the benefit of
the Director with respect to dividends or distributions the record date for
which occurs on or after the applicable Delivery Date, the date the Director has
forfeited the Units or, in some cases due to applicable law, the date the
Restrictions on the Units have lapsed. For purposes of compliance with the
requirements of Code Section 409A, to the extent applicable, the specified date
for payment of any Dividend Equivalents to which the Director is entitled under
this Section 2 is the calendar year during the term of this Agreement in which
the associated dividends or distributions are paid on Shares underlying the
Units. The Director shall have no right to determine the year in which Dividend
Equivalents will be paid.
3.
Restrictions. The Units shall be fully vested as of the Grant Date; provided,
however, that the Units will be subject to subsections (3)(a), (b), and (c)
below (collectively, the “Restrictions”) until the earlier to occur of the
events described in subsection 4(a) or (b).

(a)
The Units may not be sold, exchanged, assigned, transferred, pledged, or
otherwise disposed of.

(b)
Any additional Shares or other securities or property issued with respect to
Shares covered by the Units as a result of any stock split, combination, stock
dividend or recapitalization, shall be subject to the Restrictions and other
provisions of the Program and this Agreement.

(c)
The Director shall not be entitled to receive any Shares prior to completion of
all actions deemed appropriate by the Company to comply with federal, state or
other applicable securities laws and stock exchange requirements.

4.
Lapse of Restrictions. The Restrictions shall lapse and have no further force or
effect and Shares underlying the Units shall be settled upon the earlier of the
following events (each, a “Delivery Date”):

(a)
Termination Event. The date of the Director’s Termination; or











2
Non-Employee Director RSU Agreement (US) (2018)



--------------------------------------------------------------------------------




(b)
Change in Control. The date of occurrence of a Change in Control; provided that
the event constituting a Change in Control is a “change in control event” as
such term is defined in Treasury Regulation § 1.409A-3(i)(5).

5.
Withholding Taxes. The Director may satisfy any federal, state, local or other
applicable taxes arising from the grant of the Award, the lapse of Restrictions
or the delivery of Shares pursuant to this Agreement by:

(a)
tendering a cash payment;

(b)
having the Company withhold Shares from the Shares to be delivered to satisfy
the applicable withholding tax;

(c)
tendering Shares received in connection with the Units back to the Company; or

(d)
delivering other previously acquired Shares having a Fair Market Value
approximately equal to the amount to be withheld.

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Director pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Director, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations. If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Director, the Director
is deemed to have been issued the full number of Shares underlying the Units,
subject to the Restrictions set forth in this Agreement.
Notwithstanding the foregoing, if the Director is subject to Section 16(b) of
the Exchange Act, the Company will withhold using the method described in
subsection 5(b) above unless the use of such withholding method is problematic
under applicable laws or has materially adverse accounting consequences, in
which case the Committee shall determine which of the other methods described in
this Section 5 or in the Program shall be used to satisfy the applicable
withholding obligations.
6.
No Right to Continued Service. This Agreement and the Director’s participation
in the Program is not and shall not be interpreted to:

(a)
form a contractual or other relationship with the Company or its Subsidiaries;

(b)
confer upon the Director any right to continue in the service of the Company or
any of its Subsidiaries; or

(c)
interfere with the ability of the Company or its Subsidiaries to terminate the
Director’s service at any time.

7.
No Contract as of Right. The Award does not create any contractual or other
right to receive additional Awards or other Program Benefits. Nothing contained
in this Agreement is intended to create or enlarge any other contractual
obligations between the Company and the Director. Future Awards, if any, and
their terms and conditions, will be at the sole discretion of the Committee.









3
Non-Employee Director RSU Agreement (US) (2018)



--------------------------------------------------------------------------------




8.
Data Privacy.

(a)
Pursuant to applicable personal data protection laws, the collection, processing
and transfer of the Director’s personal Data is necessary for the Company’s
administration of the Program and the Director’s participation in the Program.
The Director’s denial and/or objection to the collection, processing and
transfer of personal Data may affect his or her ability to participate in the
Program. As such (where required under applicable law), the Director:

(i)
voluntarily acknowledges, consents and agrees to the collection, use, processing
and transfer of personal Data as described herein; and

(ii)
authorizes Data recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Director’s participation in the Program, including any
requisite transfer of such Data as may be required for the administration of the
Program and/or the subsequent holding of Shares on the Director’s behalf to a
broker or other third party with whom the Director may elect to deposit any
Shares acquired pursuant to the Program.

(b)
Data may be provided by the Director or collected, where lawful, from third
parties, and the Company will process the Data for the exclusive purpose of
implementing, administering and managing the Director’s participation in the
Program. Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which the Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Director’s country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Program and for the
Director’s participation in the Program.

(c)
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Director’s participation in the Program,
and the Company and the Subsidiary that served by the Director (if applicable)
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Program. These recipients
may be located throughout the world.

(d)
The Director may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to:

(i)
obtain confirmation as to the existence of the Data;

(ii)
verify the content, origin and accuracy of the Data;









4
Non-Employee Director RSU Agreement (US) (2018)



--------------------------------------------------------------------------------




(iii)
request the integration, update, amendment, deletion or blockage (for breach of
applicable laws) of the Data; and

(iv)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Program and the Director’s participation in the Program.

The Director may seek to exercise these rights by contacting the Company’s
corporate human resources department.
(e)
Upon request of the Company, the Director agrees to provide an executed data
privacy consent form (or any other agreement or consent that may be required by
the Company) to the Company that the Company may deem necessary to obtain from
the Director for the purpose of administering his or her participation in the
Program in compliance with the data privacy laws in the Director’s country,
either now or in the future. The Director understands and agrees that he or she
will not be able to participate in the Program if the Director fails to provide
any such requested consent or agreement.



9.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Units, the Director’s participation in the Program or the Director’s acquisition
or sale of the underlying Shares. The Director is hereby advised to consult with
the Director’s own personal tax, legal and financial advisors regarding
participation in the Program before taking any action related to the Program.

10.
Entire Agreement. This Agreement and the Program constitute the entire agreement
between the Director and the Company regarding the Award and supersede all prior
and contemporaneous agreements and understandings, oral or written, between the
parties regarding the Award. Except as expressly set forth herein, this
Agreement (and any provision of this Agreement) may not be modified, changed,
clarified, or interpreted by the parties, except in a writing specifying the
modification, change, clarification, or interpretation, and signed by a duly
authorized Company officer.

11.
Succession. This Agreement shall be binding upon and operate for the benefit of
the Company and its successors and assigns, and the Director, the Director’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

12.
Compliance with Applicable Laws and Regulations. The Company shall not be
required to issue or deliver any Shares pursuant to this Agreement pending
compliance with all applicable federal and state securities and other laws
(including any registration requirements or tax withholding requirements) and
compliance with the rules and practices of any stock exchange upon which the
Company’s Shares are listed. If the Director relocates to another country, the
Company may establish special or alternate terms and conditions as necessary or
advisable to comply with local laws, rules or regulations, to facilitate the
operation and administration of the Award and the Program and/or to accommodate
the Director’s relocation.









5
Non-Employee Director RSU Agreement (US) (2018)



--------------------------------------------------------------------------------




13.
Code Section 409A. Payments made pursuant to this Agreement are intended to be
exempt from or to otherwise comply with the provisions of Code Section 409A to
the extent applicable. The Program and this Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that any payments under this Agreement are subject to Code Section 409A and this
Agreement fails to comply with that section’s requirements, the Company may, at
the Company’s sole discretion, and without the Director’s consent, amend this
Agreement to cause it to comply with Code Section 409A or otherwise be exempt
from Code Section 409A.

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Director shall
not be deemed to have had a Termination unless the Director has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Director’s Termination shall instead
be paid on the first business day after the date that is six months following
the Director’s Termination (or upon the Director’s death, if earlier). For
purposes of Code Section 409A, to the extent applicable, all payments provided
hereunder shall be treated as a right to a series of separate payments and each
separately identified amount to which the Director is entitled under this
Agreement shall be treated as a separate payment.
Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law. None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Director (or any other individual claiming a benefit
through the Director) for any tax, interest, or penalties the Director may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Director from the obligation to pay any taxes pursuant to Code Section 409A.
14.
Determinations. Each decision, determination, interpretation or other action
made or taken pursuant to the provisions of this Agreement by the Company, the
Committee or any delegate of the Committee shall be final, conclusive and
binding for all purposes and upon all persons, including, without limitation,
the Company, the Director, the Director’s Representative, and the person or
persons to whom rights under the Award have passed by will or the laws of
descent or distribution.

15.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law. To the extent a court or
tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.









6
Non-Employee Director RSU Agreement (US) (2018)



--------------------------------------------------------------------------------




16.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to any state’s
conflict of laws principles.

*    *    *
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.


ABBVIE INC.


By                                 
    
Title                             










7
Non-Employee Director RSU Agreement (US) (2018)

